Citation Nr: 0700392	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  97-23 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for shin splints of the 
right lower extremity.

2.  Entitlement to service connection for shin splints of the 
left lower extremity.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to an initial rating in excess of 10 percent 
for bilateral pes planus.

6.  Entitlement to an initial compensable rating for tinea 
pedis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel 


INTRODUCTION

The veteran had active military service from June 1994 to 
July 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The veteran was scheduled for a hearing at the RO before a 
Veterans Law Judge in October 2004, but cancelled his request 
and did not ask that the hearing be rescheduled.  As such, 
the Board believes all due process requirements were met with 
regard to his hearing request.

The Board notes that in an April 1997 written statement the 
veteran alludes to an inability to work due to his service-
connected disabilities, e.g. a total rating based upon 
individual unemployability due to service-connected 
disabilities, and claims based on alcohol use.  If the 
veteran wishes to raise any of these claims, he is encouraged 
to contact the RO and specifically set forth his claim(s).

The issue of entitlement to service connection for a left 
knee disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The objective and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has shin splints of the right lower extremity related to 
active military service.

2.  The objective and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has shin splints of the left lower extremity related to 
active military service.

3.  A low back disorder, including arthritis, was not shown 
during service or within the first post-service year, and the 
objective and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
arthralgia of the lumbar spine is related to active service.

4.  The veteran failed, without giving cause, to appear for 
VA examinations scheduled (and necessary) to determine the 
current severity of his service-connected bilateral foot 
disability.

5.  The veteran failed, without giving cause, to appear for 
VA examinations scheduled (and necessary) to determine the 
current severity of his service-connected tinea pedis.


CONCLUSIONS OF LAW

1.  Shin splints of the right lower extremity were not 
incurred in or aggravated by military active service.  
38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655 (2006).

2.  Shin splints of the left lower extremity were not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5103-5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.655 (2006).

3.  A back disorder was not incurred in or aggravated by 
active military service, nor may arthritis be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103-5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.655 (2006).

4.  The veteran's claim seeking a rating in excess of 10 
percent for bilateral pes planus must be denied.  38 C.F.R. 
§§ 3.326(a), 3.655(b) (2006).  

5.  The veteran's claim seeking a compensable rating for 
tinea pedis must be denied. 38 C.F.R. §§ 3.326(a), 3.655(b) 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d. 1328 (Fed. Cir. 2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.  Id. However, as the claims for 
service connection and increased ratings addressed in the 
decision below are being denied, no disability rating or 
effective date will be assigned and, as set forth below, 
there can be no possibility of prejudice to the veteran.  As 
set forth herein, no additional notice or development is 
indicated in the veteran's claims. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudications, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In March 2001, October 2002, and December 2003 letters, the 
RO informed the appellant of its duty to assist him in 
substantiating his claims under the VCAA and the effect of 
this duty upon his claims.  Further, in the December 1996 
rating action that granted service connection appellant was 
instructed what the bases for the assigned ratings was, and 
why a higher rating was not for assignment.  Thus he was put 
on notice of the information needed for a higher rating.  In 
addition, the appellant was advised, by virtue of a detailed 
June 1997 statement of the case (SOC) of the pertinent law, 
and what the evidence must show in order to substantiate his 
claims.  We therefore conclude that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
the SOC issued by the RO clarified what evidence would be 
required to establish service connection and increased 
ratings.  The appellant responded to the RO's communications 
with additional evidence and argument, thus curing (or 
rendering harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to the claims decided below has been 
obtained and associated with the claims file.  Neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.  

The Board notes that the veteran was scheduled for VA 
examination (on two occasions) in conjunction with his 
claims.  The veteran was notified at his most recent address 
but did not appear for examination.  He has provided no 
rational as to why he failed to report for the examinations 
and has not indicated that he is interested in appearing for 
an examination.  This matter will be discussed further below.  
Regardless, VA has satisfied the duty to assist the veteran 
in the development of his claims.  The Board may proceed 
without prejudice to the appellant.




II.  Factual Background

Prior to entering service, a May 1994 private hospital record 
reflects the veteran's treatment for a right flank stab 
wound.  He had stab wound in the right chest that was 
surgically repaired.   

When examined for enlistment into service in May 1994, the 
veteran's lower extremities and spine were normal.  Moderate 
asymptomatic pes planus and a stab wound keloid in the right 
back were noted and he was found qualified for active 
service.  Service medical records dated, in August and 
September 1994 and June 1995, reflect the veteran's repeated 
treatment for tinea pedis.  In September 1994, he complained 
of right calf and arch pain that was assessed as a strained 
right calf muscle and right pes planus.  In October 1994 and 
April 1995, the veteran was treated for pseudofolliculitis 
barbae.  

Further, in February 1996, the veteran was treated for tinea 
versicolor and, in March 1996, he was seen for complaints of 
weakness, hot and cold flashes and shakiness.   On 
examination, his back was symmetrical with no costovertebral 
tenderness.  The assessment was recurrent gastrointestinal 
symptoms of unknown etiology.   

According to an April 1996 clinical entry, the veteran gave a 
history of postoperative problems from a two year old back 
stabbing.  He said he had problems for two years, not being 
able to stand up all the way due to pain.  He had no specific 
complaints and the examiner referenced the March 1996 record, 
described above.  Surgical and trauma scars were noted and 
the veteran was referred to the surgical clinic.  

The veteran was seen again in the clinic the next week for 
complaints of left knee and right shin pain for the past 
month.  He denied complaints of numbness and tingling or any 
loss of sensation.  Objectively, there was full range of 
motion, positive reflexes, and no swelling.  The assessment 
was patellofemoral syndrome, with a need to rule out 
tendonitis.  

A June 1996 record indicates that the veteran was recommended 
for light duty due to chronic pain in his midline surgical 
incision.  At the end of June 1996, the veteran was seen for 
complaints of bilateral knee pain exacerbated by running, 
left greater than right.  He denied swelling, locking, and 
giving way.  The assessment was patellofemoral syndrome, left 
greater than right, and bilateral pes planus.  He was 
recommended for light duty due to the patellofemoral 
syndrome.  On the same day, the veteran was referred to the 
podiatry clinic for evaluation of pes planus and arch 
supports.  In July 1996, the veteran was examined in the 
surgical clinic and the consultation report reflects palpable 
suture material and chronic discomfort.  A discharge 
examination report is not of record.

Post service, VA medical records and examination reports, 
dated from 1996 to 2002, are associated with the claims file.

A September 1996 VA outpatient record indicates that the 
veteran was seen in the dermatology clinic where he gave a 
history of having itchy blotches on his body that he said he 
treated with creams and soap for over one year.  A past 
medical history of flat feet was noted.  Objectively, he had 
acne form folliculitis on his chest with a few patches of 
tinea versicolor on his arms.  The assessment was acneiform 
folliculitis and mild tinea versicolor.

An October 1996 VA orthopedic examination report indicates 
that the veteran gave a 6 month history of almost continuous 
pain in both knees, and pain on standing and walking in the 
lower back, and both lower legs and both feet.  He said the 
painful condition started after heavy lifting activities in 
May and June 1996 while in service.  

Objectively, the veteran's vertebral spine was normally 
aligned and there was moderate tenderness at the lumbar area 
and lumbo-sacral junction without distinct tenseness of the 
paravertebral musculature.  Active motion of the lumbar spine 
was moderately limited in ventral flexion and left lateral 
flexion.  The knee joints were normally configured with 
tenderness at the periopatellar area and along the joint 
cliff.  Active range of motion of the knee joint was 
associated with a sensation of soreness and limited in the 
direction of flexion.  The knee joints and lower legs were 
normally configured but the lower legs were tender along the 
tibia and fibula.  There was normal active range of motion of 
both knee joints.  Both feet were tender at the ankle joints.  
The ankles presented normal ranges of motion.  Both feet 
presented at sitting with medial protrusion of the 
talonavicular area, and the protrusion became more pronounced 
on standing.  It was associated with marked flattening of the 
longitudinal arches.  Both feet were very tender at the inner 
longitudinal arches and were moderately tender.  There was 
normal posture with slight limitation of active flexion and 
left lateral flexion of the vertebral spine.  Appearance was 
normal.  There were no deformities except for marked 
flattening of the longitudinal arches of the feet.  Gait was 
normal.  Results of x-rays of the lumbosacral spine and both 
knees were negative.  The diagnoses were arthralgia of the 
lumbar spine, marked arthralgia of both knees, and marked 
flat feet.

A separate October 1996 VA spine examination report indicates 
that there were no postural or fixed abnormalities, with no 
tenderness of the musculature of the back.  There was 
moderate limitation of motion of forward flexion, left 
lateral flexion, and left rotation with some limitation due 
to pain.  The diagnosis was arthralgia of the lumbar spine.

Also in October 1996, the veteran underwent a VA dermatology 
examination.  According to the examination report, the 
veteran had a two-hear history of fungus of the toe nails, 
which was treated in service with prescribed medication that 
he stopped using in May 1996.  He subjectively complained of 
pain, cracked and peeled skin, and itching toes of the left 
and right feet.  On examination, there was healed tinea pedis 
and onychomycosis of the toes.  The skin disorder was 
distributed over the nails of the toes of the left and right 
feet, and was described as healed.  The diagnoses were status 
post onychomycosis of both feet and tinea pedis of the left 
and right foot.   

In April 1997, the veteran submitted the following: a list of 
VA clinic appointments indicating he was scheduled to be seen 
in July 1996; a list of VA Physical Therapy Clinic Policies; 
and a brochure entitled "Knee School" issued by the 
Physical Therapy Department at Camp LeJeune, North Carolina.  
Also received at that time, is a signed statement from a VA 
clinical social worker to the effect that the veteran was 
processing an application for Medicaid, food stamps, and 
assistance.

The veteran also submitted a copy of his May 1997 application 
for a New York State Disability Parking Permit, signed by a 
physician, and indicating that the veteran had bilateral pes 
planus and bilateral patellofemoral syndrome.  It was noted 
the veteran experienced severe foot blisters and knee pain 
and ambulated short distances with a straight cane.  It was 
also noted that this was a permanent condition. 

In June 1997, the veteran submitted two signed statements 
from previous employers, to the effect that in December 1996 
and February 1997, he was unable to complete his job 
responsibilities due to his physical injuries, including his 
back pain.

During his September 1997 personal hearing at the RO, the 
veteran said he had left knee pain and locking since February 
1995 in service when he ran long distances in combat boots 
and that he developed knee, back, and foot problems in 
service.  He said his knee problem was treated with physical 
therapy and VA provided him with a cane to ambulate.  The 
veteran reported that VA performed a magnetic resonance image 
(MRI) on his knee but did not diagnose a disorder.  He said a 
VA doctor indicated his back problem may be due to his feet.  
He worked for the New York State Department of Corrections 
before entering service but his knee problem prevented him 
from returning because he was unable to sit down in that job.  

Further, veteran stated that his bilateral shin splint 
problem occurred between January and June 1995 when he was 
found to have stress fractures and fallen arches.  He 
received physical therapy in service for the shin splints and 
currently received regular physical therapy at a VA medical 
facility.  The veteran said he developed a back problem after 
he was discharged and worked for security during the 1996 
Olympics; he also said he had a problem in service.  As to 
his skin disability, the veteran said that, at times, the 
skin between his toes cracked and burned; he used special 
powder to help the itch.  The condition worsened in summer.

In September 1997, the RO requested records of the veteran's 
treatment at the VA medical facility in Manhattan, where he 
testified he received treatment.  In November 1997, the RO 
received the September 1996 outpatient record noted above.

VA hospitalized the veteran in September 1999 for treatment 
of impulse control and personality disorders, and substance 
abuse.  Flat feet with chronic pain were also noted.  The 
veteran said his foot and leg problems caused his current 
problems including the need to give up a career as an Olympic 
boxer.  He reported having lower extremity pain since 1996, 
and described having "collapsed bone structure" and "flat 
feet" since service.  When examined at admission, he was 
noted to have collapsed arches of both feet, as per a VA 
progress noted dated in July 1999.  The assessment included 
flat feet and pain syndrome.  On another September 8, 1999 
record, an examiner commented that the veteran had difficulty 
coping with pain and the disappointment of not pursuing a 
boxing career and was easily slighted.  Another record 
indicates that "old records" showed chronic low back pain, 
pes planus, and patellofemoral syndrome for which the veteran 
took Motrin.  

According to a September 13, 1999 rehabilitation clinic note, 
the veteran gave a history of having foot pain for five years 
and used a "s.c." (straight cane?) for the past year.  He 
tried orthotics, which made the pain worse.  Since admission, 
the veteran felt weaker and relied on a wheel chair for 
ambulation.  Objectively, severe bilateral pes planus was 
noted.  There was tenderness to the touch over the medial 
aspect of the plantar foot associated with tyloma.  There was 
also a tender area over the anterior shin, knees, and calves.  
Motor coordination was nearly normal (4/5) bilaterally, and 
limited by pain.  Sensory examination revealed a tingling 
sensation with bilateral numbness.  It was noted that results 
of the last x-ray, taken in 1997, were normal.  The 
assessment was severe pes planus. 

While hospitalized, the veteran was referred to the podiatry 
clinic for evaluation of thickened and uncomfortable 
toenails, provisionally diagnosed as onychomycosis.  On 
examination, it was noted that he had dystrophic nail plates 
and scaly feet.  Bilateral "NVSI" was noted with plantar 
scaling and bilateral hammertoes numbers 2 to 5 and hallo 
abducto valgus.  Tinea pedis and arthritis were noted, 
topical cream was prescribed, and the veteran was referred to 
the shoe clinic for accommodative shoe inserts.
 
A rehabilitation medicine consultation report dated September 
20, 1999, indicates that the veteran was treated for foot 
pain the previous week and currently complained of neck and 
back pain after he fell from the bed.  On examination, his 
musculoskeletal system showed no signs of atrophy.  Another 
record reflects the veteran's complaints that his knees 
locked and cracked.  He had difficulty walking using his 
cane.  Results of electromyography (EMG) studies of his 
extremities, neck and back were negative.

In October 1999, the veteran was treated in the VA outpatient 
dermatology clinic.  His past medical history included 
onychomycosis of the toenails, treated with spornox in 1997 
that he said was not helpful.  Results of mycology cultures 
were negative.  Objectively, there was subungual "hk" with 
brown discoloration, (on the) the first three toenails on the 
left foot and the fourth toenail on the right foot; his 
fingernails were normal.  The veteran's face had a few brown 
follicular papules in the beard area.  The assessment was 
pseudofolliculitis barbae for which topical medication was 
prescribed.

In February 2000, the veteran's representative advised the RO 
of the veteran's new address.

The veteran failed to report for VA examinations scheduled in 
October 2002.

In a signed statement received in November 2002, the veteran 
advised the RO of his new address, said he had not received 
any correspondence from VA, and requested that he be 
scheduled for a VA examination, if needed, at the Manhattan 
VA medical facility.

The veteran failed to report for VA examinations scheduled in 
December 2003.


III. Legal Analysis

Preliminarily, the Board notes that VA last examined the 
veteran in October 1996.  As noted above, VA attempted to 
assist the veteran in developing his claims by scheduling him 
for an examination in October 2002.  The veteran failed to 
report for that examination.  In a November 2002 written 
statement, the veteran advised the Board of his new address 
and requested to be scheduled for VA examination.  The 
veteran was notified that such an examination was scheduled 
for December 2003.  He failed to report for that examination.  
He has since provided no reason as to why he did not appear 
for the scheduled examination, and he has not requested that 
a new examination be scheduled. 

The VA records further show that the veteran's correct 
address and telephone were in the medical records.  There is 
no indication in the record that the veteran did not receive 
notice of the scheduling of the December 2003 examinations, 
or that he was not notified of the consequences of not 
reporting for a scheduled VA examination.  Certainly, the 
letter to the veteran in 2003 was mailed to his current 
address of record, and was not returned as undeliverable.  He 
did not make any effort to contact VA to reschedule the 
examinations.  The Court has ruled that there is a 
"presumption of regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  See Ashley v. Derwinski, 2 
Vet. App. 307, 311 (1992) (citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  While the 
Ashley case dealt with regularity of procedures at the Board, 
in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied this presumption of regularity to procedures at the 
RO.

The veteran has not presented any clear evidence to rebut the 
presumption of regularity.  VA is not required to "prove" 
that he did receive the letters; as a matter of law it is the 
veteran who must rebut the presumption of regularity.  He has 
not done so.  Moreover, he has not otherwise indicated a 
willingness to report for exams.

As the Court held in Woods v. Gober, 14 Vet. App. 214 (2000), 
absent evidence that a claimant notified VA of a change of 
address and absent evidence that any notice sent to the 
claimant at his last known address was returned as 
deliverable, VA is entitled to rely on the address provided.

There is no indication the veteran's address has changed; he 
has not submitted a change of address form, nor has any mail 
to him been returned as undeliverable.  If, per chance, he 
has changed addresses without informing VA, it is well 
established that it is his responsibility to keep VA advised 
of his whereabouts in order to facilitate the conducting of 
medical inquiry.  If he does not do so, "there is no burden 
on the part of the VA to turn up heaven and earth to find 
him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

VA regulations provide that, as to increased ratings and 
certain original claims, when a claimant fails to report for 
a scheduled medical examination without good cause the claim 
shall be denied, without review of the evidence of record.  
See 38 C.F.R. § 3.655 (2006).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc. Id.

The Court has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. at 265.

The Court has also held that the "duty to assist is not 
always a one-way street." Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

The record contains no justifiable indication of the reasons 
for the veteran's failure to appear for the December 2003 VA 
examinations.  Even assuming, arguendo, that he did not 
receive notice of scheduling of the October 2002 
examinations, there is absolutely nothing in the record to 
explain the veteran's failure to report for the scheduled 
December 2003 VA examinations.

A.  Claims for Service Connection

Under 38 U.S.C.A. §1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  In addition, the law provides that, 
where a veteran served ninety days or more of active military 
service, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2006).  While the disease need not be diagnosed within 
the presumption period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

The Board notes that a veteran is presumed in sound condition 
except for defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that the disability 
existed prior to service and was not aggravated by service 
will rebut the presumption of soundness.  38 U.S.C.A. § 1111 
(West 2002); VAOPGCPREC 3-2003.  A pre-existing disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2006).

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003). 

1. Left and Right Shin Splints

The veteran contends that service connection should be 
granted for left and right lower extremity shin splints.  

The record demonstrates that although treated once in April 
1996 for complaints of right shin pain, neither left or right 
shin splints were found in service.  Moreover, on an October 
1996 VA examination shortly after the veteran's separation 
from service, there was no showing that the veteran had shin 
splints.  Furthermore, the veteran has submitted no evidence 
to show that he currently has shin splints.  In short, no 
medical opinion or other medical evidence has been presented 
to show that the veteran currently has shin splints of the 
left or right lower extremity.  

Under 38 U.S.C.A. § 1110, the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); see also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  It is equally clear, however, that the 
resolution of issues that involve medical knowledge, such as 
diagnosis of disability and determination of medical 
etiology, require professional evidence.  See Espiritu, 
supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

In the absence of competent medical evidence showing that the 
veteran has a medical diagnosis of shin splints, there is no 
basis for the grant of service connection for such 
disability.  A medical diagnosis of a current disability is 
the cornerstone of a claim for VA disability benefits.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer, 
supra at 225.  In Brammer, it was noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where disability is present.  See 
also Gilpin, supra.  (Service connection may not be granted 
unless a current disability exists).  The veteran does not 
currently have a diagnosis of shin splints.  The Court has 
held that there can be no valid claim without proof of a 
present disability.  Rabideau, supra.  

Without a diagnosis of shin splints, service connection can 
not be granted for this condition.  The preponderance of the 
evidence is against the claims for service connection for 
right and left shin splints, and they must be denied.       

While the Board notes the veteran's belief that he currently 
has shin splints which are related to his period of service, 
as noted above, he is not competent to offer opinions on 
medical diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu, supra.

2.	Back Disorder

The veteran has also contended that service connection should 
be granted for a back disorder.  

The record reflects that his musculoskeletal system was 
normal during service.  Subsequent to service, the veteran 
underwent VA examination in October 1996.  X-rays of the 
spine were negative, however, the examiner diagnosed the 
veteran's complaints of back pain as arthralgia (or joint 
pain).  The Board points out that that pain alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).

Aside from the above noted diagnosis of arthralgia or joint 
pain, the record does not contain any other diagnosis for the 
veteran's claimed back disorder.  In short, no medical 
opinion or other medical evidence has been presented to show 
that the veteran currently has a diagnosed low back disorder.  

As noted above, the veteran must submit proof of a presently 
existing disability resulting from service in order to merit 
an award of compensation.  See 38 U.S.C.A. § 1110; See also:  
Gilpin, Brammer, and Rabideau, all supra.

Without a diagnosis of an actual back disorder, service 
connection can not be granted for such a condition.  The 
preponderance of the evidence is against the claim for 
service connection for a back disorder, and it must be 
denied.       

B.  Claims for Increased Ratings for Bilateral Pes Planus and 
Tinea Pedis

Legal Criteria and Analysis

Individuals for whom examinations or reexaminations have been 
scheduled are required to report for such examinations.  38 
C.F.R. §§ 3.326(a), 3.327(a). When a claimant fails, without 
good cause, to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase (emphasis 
added), the claim shall (emphasis added) be denied.  38 
C.F.R. § 3.655(b).

Here, the veteran did not report for the scheduled VA 
examinations in October 2002 and December 2003.  While he 
indicated that he did not receive notice at his current 
address of the October 2002 examination, new examinations 
were scheduled in December 2003.  The veteran failed to 
report for the 2003 examinations and did not provide any 
cause for the failure to report.  The governing regulation in 
these circumstances, 38 C.F.R. § 3.655(b), is clear and 
unambiguous, and mandates denial of the claims for increased 
ratings.  The law is dispositive, and the claims must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for shin splints of the right lower 
extremity is denied.

Service connection for shin splints of the left lower 
extremity is denied.

Service connection for a back disorder is denied.

An initial rating in excess of 10 percent for bilateral pes 
planus is denied.

An initial compensable rating for tinea pedis is denied.


REMAND

The veteran has also contended that service connection should 
be granted for a left knee disorder.  

Service medical records show that the veteran was treated for 
left knee patellofemoral syndrome in service, and that he 
currently has a left knee disorder, variously diagnosed as 
arthralgia and patellofemoral syndrome.  The first post 
service evidence of arthralgia is dated in October 1996 and 
the first post service record of patellofemoral syndrome is 
dated in May 1997.  

While no medical opinion or other medical evidence has been 
presented to relate a current left knee disorder to service, 
a new examination is in order given the inservice treatment 
and post-service diagnoses shortly after separation from 
service. 

Prior to any examination, an attempt should be made to obtain 
any outstanding records of pertinent treatment.



Accordingly, the case is REMANDED for the following action:

1.   	The RO should contact the veteran 
and enlist his assistance in identifying 
and obtaining any outstanding pertinent 
records of VA or private medical treatment 
received for a left knee disorder.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2.   After any outstanding records are 
added to the claims file (to the extent 
available), the RO should schedule the 
veteran for an orthopedic examination to 
determine the nature and likely etiology of 
any current left knee disorder.  The 
examiner should review the veteran's claims 
folder, note pertinent service medical 
records and post service records of 
treatment for the disorder at issue, and 
give particular attention to any opinions 
of record.  The examiner should provide a 
diagnosis for any left knee disorder that 
is present, and, for any left disorder(s) 
diagnosed, the examiner should opine as to 
whether it is at least as likely as not 
that such disorder was incurred in or 
aggravated by the veteran's period of 
active service.  

For any opinion provided, it would be 
helpful if the examiner would use the 
following language, as may be appropriate:  
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

3.  After completion of the above and any 
additional development of the evidence that 
the RO may deem necessary, the RO should 
review the record and readjudicate the 
issue on appeal.  If any benefit sought 
remains denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures and to assist the veteran in the 
development of his claim.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


